Ryan, C. J.
We see no reason for disturbing tbe judgment of the court below.
*171The plaintiff in error had cross examined the prosecutrix before the justice. He might have insisted on her personal examination in the circuit court. But he waived his right, and consented that her evidence returned by the justice should be read instead. He also had a. right to a trial by jury in the circuit court. But he waived this right also, and consented to a trial by the court. In a case of this kind, a mere quasi criminal proceeding, it is competent for him to waive such rights, and he is bound by the waiver. Rindskopf v. State, 34 Wis., 217.
It is objected that the child had died before the proceeding was taken. The proceeding lies, however, not only for the future but also for the past maintenance of the child, and for the expenses of the mother attending its birth. Hoffman v. State, 17 Wis., 596; Speiger v. State, 32 id., 400.
As to the amount of the allowance, it is left to the discretion of the circuit court, which is to be exercised in reference to the character and situation in life of the parties. Hoffman v. State, supra. On that ground, we could not reverse the judgment, except upon abuse of the discretion of the court below. And, after reading the uncontradicted evidence of the mother, we think that the discretion of the circuit court in this case was leniently exercised towards the plaintiff in error.
By the Court. —The judgment of the court below is affirmed.